IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 18, 2009
                                No. 08-10432
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARIO RAMON MCGOWAN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 7:07-CR-5-1


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Mario Ramon McGowan challenges his conviction by a jury for possessing
a firearm as a convicted felon. Throughout the course of the proceedings against
him in the district court, McGowan obtained the appointment of four different
attorneys. After he moved to represent himself shortly before the trial began,
the district court determined that he knowingly and voluntarily waived his right
to counsel and allowed him to proceed pro se. The jury heard eye witness



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10432

testimony describing how McGowan used a handgun to attempt to rob the
witness, along with testimony from federal agents describing McGowan’s
admission that he was in possession of a .38 caliber revolver on the day of the
alleged robbery attempt.
      Represented by counsel, McGowan asserts that the district court abused
its discretion by neglecting to allow him to make an oral motion to suppress
evidence. This issue is frivolous. The district court asked McGowan several
times whether he wished to make such a motion, and he never did.
      Although he concedes that he received a Miranda 1 warning prior to
confessing, McGowan asserts that his confession was obtained in violation of his
right against self-incrimination. McGowan told the district court that he did not
want the evidence of his confession to be suppressed. Because he did not move
to suppress the confession in the district court, he cannot challenge it for the
first time on appeal. See United States v. Pope, 467 F.3d 912, 918-19 (5th Cir.
2006).
      Next McGowan asserts that he did not knowingly or voluntarily waive his
right to counsel because he was unaware that his election to proceed pro se
would also include a waiver of counsel during sentencing.        After the jury
returned the guilty verdict, the district court notified McGowan that it would
appoint his standby counsel to represent him throughout the sentencing phase
if he so desired. McGowan sent a letter to the court rejecting the court’s offer.
Accordingly, this issue lacks merit.
      Finally, McGowan asserts that there was insufficient evidence to establish
that he possessed a firearm.      Because he did not move for a judgment of
acquittal, we will reverse his conviction only if it amounts to a “manifest
miscarriage of justice.” See United States v. Valles, 484 F.3d 745, 752-53 (5th
Cir.), cert. denied sub nom, Garza-Esparza v. United States, 127 S. Ct. 3025


      1
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                        2
                                No. 08-10432

(2007). As noted above, the jury heard eye witness testimony and evidence that
McGowan confessed to the crime.
      AFFIRMED.




                                      3